Title: From John Adams to Edmé Jacques Genet, 15 May 1780
From: Adams, John
To: Genet, Edmé Jacques


     
      
       Dear sir
      
      
       May 15. 1780
      
     
     I have engaged a Person in London to send me all the political Pamphlets, as they come out and some necessary Books as I shall order them. He has sent me already one Box and one Packet, at least to a Mr. Francis Bowens Merchant in Ostend. I should be once more obliged to You, if You could inform me, in what Way I can soonest get them from thence, and whether there are any Regulations which may obstruct this Communication. I suppose there are Regulations to prevent the Introduction of religious or irreligious Books. But I shall have none sent me, either for or against Religion: My Bundles will be nothing but Politicks, and a few Books that relate to them. If I can get the English Pamphlets in this Way, I may promise to be of some little Use to You, now and then, in your Way. The English have an Advantage of Us, in one point. Their Newspapers propagate every thing favourable to them, all over Europe, immediately, whereas, the Limitations upon the Press, in this Country, prevent Us from much of this Advantage. Their Generals and Admirals calculate their Dispatches, for the Eye of Europe, for the People, and they adjust them so as to make an Impression upon the Hopes of their friends and the Fears of their Enemies, and in this consists full one half of their Power.
     All Governments depend upon the good Will of the People. The popular Tide of Joy and Hope and Confidence carries away Armies and Navies to great Exertions for officers and Armies and Navies are but People. On the contrary, the Ebb of Sorrow, Grief and Despair damp the Ardour and Activity of Officers and Men, even the Tradesmen and Artificers, Labourers—even the Mortals adjudged to the Gallies, are benumbed by it.
     The English excite the Ardour of their People, and of their Fleets and Armies, by Falsehood and Fiction, their Enemies have no Occasion for any thing but the Truth. This would be enough if it were known, but the English find means to hide it, even from their own Eyes.
     There is not a more delusive thing in the World, than their last dispatches from New York—fabricated entirely to impose upon the Credulity of Friends and Enemies. I see thousands of these things every day, that might be counteracted. I dont wish You to publish any thing against your Rules, and if ever I propose any thing of that Sort it will be from Ignorance or Inattention, and I rely upon your Knowledge and Prudence to check it. But as I am likely to have a little more Leisure than I have had a long time, if you will give me leave, I will assist you a little in your Labours for the public good.
     I forgot, whether the first Audience of the Chevalier de la Luzerne has been published in Europe. I inclose it to You, that You may print it, if You judge proper but whether You do or not, I should be glad you would return it as soon as convenient, because I have no other Copy of the Journal of those days. The publication of such things confirms the Minds of People in their Notions of the Alliance, and gradually reconciles all to it. The People of England even are gradually familiarised to it in this Way, and brought to consider it as unalterable, and a thing to be submitted to.
     
      My best Compliments to your amiable Family.
      John Adams
     
    